Exhibit 10.3

AGREEMENT

Party A : Dynacq Healthcare, Inc., formerly Dynacq International, Inc.

Party B : Shanghai International Automobile City Spare Parts Assembly Inc.

Party C : Shanghai De an Hospital Inc.

Party A signed a development agreement on a tract of land located at Muoyu Road
northwest, Anting Town, Jiading District, Shanghai on November 14, 2003. Party C
had started the development procedures with Jiading District Housing and Land
Administration Bureau on May 6, 2005. Due to the delay in developing the
project, Shanghai City Housing and Land Administration listed the project as
inactive. After discussion and negotiation, Parties A, B and C agreed to the
following resolutions:

Party A and C will give up the right to develop the project with Jiading
District Housing and Land Administration Bureau and return the land to Party B
for development.

Party B will refund RMB $28,160,000 to Party C for the land of 114,505 square
meters.

Part B will compensate Party C for the economic loss of RMB $12,320,000 for
acquisition of the right to the land due to delay in development beyond its
control.

Ten days after this Agreement date, Party B will pay Party C RMB $28,160,000.
Within one month after the completion of all procedures with Jiading Housing and
Land Administration Bureau, Party B will pay Party C RMB $12,320,000. If Party B
does not pay Party C on a timely basis, Party B will pay Party C RMB $30,000 per
day until fully paid.

Parties A and C guarantee that there is no lien on the land and will fully
responsible for all economic disputes arising before this Agreement date, and
Party B has no responsibility for the disputes.

This Agreement has to be signed and stamped by the legal representatives of
Parties A, B and C to be effective provided that Parties A and C have submitted
notice of giving up the right for the land and asked for a refund with Jiading
Housing and Land Administration Bureau.

This Agreement has seven copies. Each of parties A, B and C has two copies and
Jiading Housing and Land Administration Bureau has one copy.



--------------------------------------------------------------------------------

Party A : Dynacq Healthcare, Inc., formerly Dynacq International, Inc.

/s/ Chiu Moon Chan

    Chiu Moon Chan, Legal Representative

Party B : Shanghai International Automobile City Spare Parts Assembly, Inc.

/s/ Sun Yi Qun

Legal Representative

Party C : Shanghai De An Hospital, Inc.

/s/ Chiu Moon Chan

Chiu Moon Chan, Legal Representative

Date: July 11, 2008